Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeff A. Holmen on 2/17/2022.
The application has been amended as follows: in Claims, Claim 49 is amended as follows:

49.	(Currently Amended) A logic circuitry package including a logic circuit having at least one communication address, wherein the at least one communication address includes a first default communication address, a second default communication address, and a third, temporary communication address, wherein the logic circuit is configured to: 
monitor, via the I2C interface, communications that include a communication address other than the communication addresses of the logic circuit; and 
respond, via the I2C interface, to commands directed to at least one of the communication addresses, based on at least a portion of the monitored communications.

Claims 1-54 are as presented by Applicant on 2/11/2022.
Allowable Subject Matter
Claims 31-42 and 44-54 are allowed. The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 31-42 and 44-48 is the inclusion of the limitations 
The primary reason for allowance of claims 31-42 and 44-48 is the inclusion of the limitations of a logic circuitry package for a replaceable print apparatus component including wherein a response to commands directed to the logic circuit includes a response that copies a value specified in the detected communications. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 31-42 and 44-48 is the inclusion of the limitations of a logic circuitry package for a replaceable print apparatus component including wherein a response to commands directed to the logic circuit includes a response that copies a value specified in the detected communications. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 2/11/22, with respect to rejection(s) of Claims 31-36, 39-41, 44-48 and 53 and objection(s) to Claims 37-38 and 42-43 have been fully considered and, in conjunction with amendments filed on the same date, are persuasive.  The rejection(s) of Claims 31-36, 39-41, 44-48 and 53 and objection(s) to Claims 37-38 and 42-43 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853        



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853